Order, Supreme Court, New York County (Joan A. Madden, J.), entered May 18, 2006, which, in an action for personal injuries allegedly caused by an elevator malfunction, after an in camera inspection, directed defendant elevator maintenance company to disclose all of its maintenance and repair records concerning the subject elevator for the six-month period following the accident, unanimously affirmed, without costs.
The subject records of postaccident repairs are discoverable (see Longo v Armor El. Co., 278 AD2d 127, 129 [2000]), subject to the proviso that they are not to be introduced at trial except upon a showing of relevance to the condition of the elevator at the time of the accident, and only if introduced in a way that does not reveal that repairs were made (see Giannelli v Montgomery Kone, Inc., 175 Misc 2d 32, 34 [1997]). Concur— Tom, J.P, Sullivan, Williams, Buckley and Malone, JJ.